DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-16, 28-33 and 36-39 are pending in the instant invention.  According to the Amendments to the Claims, filed January 28, 2022, claims 1-16, 28 and 29 were amended, claims 17-27, 34 and 35 were cancelled and claims 36-39 were added.

Status of Priority Objection - Priority Date

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2017/047185, filed August 16, 2017, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/427,771, filed November 29, 2016; and b) 62/375,694, filed August 16, 2016.
	Similarly, the inventor or joint inventor should further note that this invention’s claim to priority under 35 U.S.C. § 119(e) to US Provisional Application Nos.: a) 62/427,771, filed November 29, 2016; and b) 62/375,694, filed August 16, 2016, respectively, was objected to in the Non-Final Rejection, mailed on October 28, 2021.  Consequently, the effective filing date, for examination and prosecution on the merits, is that of International Application No. PCT/US2017/047185, filed August 16, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 28, 2022, is acknowledged: a) Group I - claims 1-7, 9-11, 15, 16, 28, 29 and 36-39; and b) substituted benzo[f]imidazo[1,5-a][1,4]diazepine of formula (I) - p. 35, Example 2 (GL-II-93).
	Likewise, the inventor or joint inventor should further note that, in accordance with MPEP § 803.02, the instant Markush claim was examined, with respect to the elected species, and further to the extent necessary to determine patentability.  In the instant case, the substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), where R1 = -C(O)OH; R2 = -C1-4 alkyl; R2’ = -H; R3 = -Br; and X = -CF, respectively, which encompass the elected species, were found to be free of the prior art and allowable.
	Accordingly, the inventor or joint inventor should further note that the examiner expanded scope of the instant Markush claim to further encompass substituted benzo[f]imidazo[1,5-a][1,4]-diazepines of the formula (I), where R1 = -C(O)OR10; R2 = -C1-4 alkyl, CF3, or CCl3; R2’ = -H, C1-4 alkyl, CF3, or CCl3; R3 = -Cl, Br, or cyclopropyl; R10 = -H, C1-6 alkyl, or a saturated C3-6 cycloalkyl; and X = -CF, CCl, CBr, CI, or N, respectively; however, the instant Markush claim failed to be free of the prior art, since it was rejected under 35 U.S.C. § 102 in the Non-Final Rejection, mailed on October 28, 2021.
	Consequently, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 28, 2021, the instant Markush claim was restricted to substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), where R1 = -C(O)OR10; R2 = -C1-4 alkyl, CF3, or CCl3; R2’ = -H, C1-4 alkyl, CF3, or CCl3; R3 = -Cl, Br, or cyclopropyl; R10 = -H, C1-6 alkyl, or a saturated C3-6 cycloalkyl; and X = -CF, CCl, CBr, CI, or N, respectively.
	Next, the inventor or joint inventor should further note that the requirement was made FINAL in the Non-Final Rejection, mailed on October 28, 2021.
	Then, the inventor or joint inventor should further note that this invention contains claims 8, 12-14 and 30-33, drawn to nonelected inventions, without traverse, in the reply filed on February 22, 2011.  A complete reply to the Final Rejection may include cancellation of nonelected claims or other appropriate action (37 CFR 1.144).  See MPEP § 821.02.
	Moreover, the inventor or joint inventor should further note that the sections of U.S.C. Title 35 that formed the basis of prior rejections formulated, as well as any references supporting said rejections, that are not included with this Office action, may be found in the Non-Final Rejection, mailed on October 28, 2021.
	Moreover, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 28, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-7, 9-11, 15, 16, 28, 29 and 36-39 is contained within.

Status of Claim Rejections - Improper Markush Grouping

	The inventor’s or joint inventor’s arguments, on pages 13-14 of the Remarks, filed January 28, 2022, with respect to claim 25, have been fully considered, but will not be discussed further, since according to the Amendments to the Claims, filed January 28, 2022, claim 25 has been cancelled by the inventor or joint inventor.

	The inventor’s or joint inventor’s arguments, on pages 13-14 of the Remarks, filed January 28, 2022, with respect to claims 1-7, 9-11, 15, 16, 28 and 29, have been fully considered, but are not persuasive.  Consequently, the rejection of claims 1-7, 9-11, 15, 16, 28 and 29, made in the Non-Final Rejection, mailed on October 28, 2021, is hereby maintained for the reasons of record.
	The inventor or joint inventor primarily argues that the Patent Office has failed to establish that the claims are directed to an improper Markush grouping.  Similarly, the inventor or joint inventor further argues that the substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I) share a single structural similarity and a common use that flows from the single structural similarity.
	In response to the inventor’s or joint inventor’s argument that (1) the Patent Office has failed to establish that the claims are directed to an improper Markush grouping, and that (2) the substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I) share a single structural similarity and a common use that flows from the single structural similarity, the examiner respectfully disagrees, since the inventor’s or joint inventor’s arguments presented herein appear inapposite to the reasons of record forming the basis for the instant rejection under Improper Markush Grouping.
	Likewise, the inventor or joint inventor should further note that a Markush grouping may be rejected under the judicially-approved improper Markush grouping principles when the Markush claim contains an improper Markush grouping of alternatively useable members, where either: (1) the alternatively useable members of the Markush group do not share a single structural similarity, or (2) the alternatively useable members of the Markush group do not share a common use.  {See the Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications (Supplementary Guidelines), 76 Fed. Reg. 7162 (February 9, 2011), particularly at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)}.
	Next, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, the Markush grouping consisting of substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I) is improper, since the substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), as recited in claims 1, 28 and 29, respectively, do not consist of alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity.  {See MPEP § 803.02; and MPEP § 2117}.
	Then, the inventor or joint inventor should further note that, in accord with MPEP § 803.02, [I]f the Markush-type claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush-type claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration.
	In the instant case, in accord with MPEP § 803.02, the inventor or joint inventor should further note that in the Non-Final Rejection, mailed on October 28, 2021, the instant Markush claim was restricted to substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), where R1 = -C(O)OR10; R2 = -C1-4 alkyl, CF3, or CCl3; R2’ = -H, C1-4 alkyl, CF3, or CCl3; R3 = -Cl, Br, or cyclopropyl; R10 = -H, C1-6 alkyl, or a saturated C3-6 cycloalkyl; and X = -CF, CCl, CBr, CI, or N, respectively.
	Moreover, in accord with MPEP § 803.02, the inventor or joint inventor should further note that the rejection of the Markush claims under the judicially-approved principles that they contain an improper Markush grouping of alternatively useable members will be maintained until (1) the Markush claims are amended to recite alternatively useable members that share a single structural similarity and a common use that flows from the single structural similarity, or (2) the inventor or joint inventor presents convincing arguments illustrating why the alternatively useable members recited in the Markush claims share a single structural similarity and a common use.  {See MPEP § 803.02 and MPEP § 2117}.
	As a result of the Amendments to the Claims, filed January 28, 2022, and to clarify the record, the original rejection, made in the Non-Final Rejection, mailed on October 28, 2021, is amended below, in the section entitled New Claim Rejections - Improper Markush Grouping, to omit cancelled claim 25 and currently withdrawn claims 12 and 13, respectively.

New Claim Objections

	Claim 1 is objected to because of the following informalities: for clarity, consistency and to avoid issues under Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound of formula (I):

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

(I)
or a pharmaceutically acceptable salt or stereoisomer thereof,
wherein:
	R1 is C(O)OH;
	R2 is C1-4 alkyl, CF3, or CCl3;
	R2’ is H, C1-4 alkyl, CF3, or CCl3;
	R3 is Cl, Br, or cyclopropyl; and
	X is CF, CCl, CBr, CI, or N.

	Appropriate correction is required.

	Claim 2 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X is CF, CCl, CBr, or CI.

	Appropriate correction is required.

	Claim 3 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 2, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein X is CCl or CBr.

	Appropriate correction is required.

	Claim 4 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R2 is C1-4 alkyl; and
R2’ is H or C1-4 alkyl.

	Appropriate correction is required.

	Claim 5 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R2 is CH3 or CH2CH3; and
R2’ is H, CH3, or CH2CH3.

	Appropriate correction is required.

	Claim 6 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R2 is CH3; and
R2’ is H.

	Appropriate correction is required.

	Claim 7 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is Cl or Br.

	Appropriate correction is required.

	Claim 9 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R3 is cyclopropyl.

	Appropriate correction is required.

	Claim 10 is objected to because of the following informalities: for brevity, clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	The compound of claim 1, or a stereoisomer thereof, wherein the stereoisomer of the compound is of formula (I-A):

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(I-A)
or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 11 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(b), 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 10, or a pharmaceutically acceptable salt thereof, wherein R2 is CH3 or CF3.

	Appropriate correction is required.

	Claim 15 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
The compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein:

R2 is C1-4 alkyl;
R2’ is H;
R3 is Cl or Br; and
X is CF, CCl, or CBr.

	Appropriate correction is required.

	Claim 16 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d), the existing recitation should be replaced with the following recitation:
	The compound of claim 15, or a pharmaceutically acceptable salt or stereoisomer thereof, wherein R2 is CH3 or CH2CH3.

	Appropriate correction is required.

	Claim 28 is objected to because of the following informalities: for clarity, consistency and to avoid issues under 35 U.S.C. § 112(d) and/or Improper Markush Grouping, the existing recitation should be replaced with the following recitation:
	A compound selected from the group consisting of:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
, and 
    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 29 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	A pharmaceutical composition comprising a pharmaceutically acceptable carrier and the compound of claim 1, or a pharmaceutically acceptable salt or stereoisomer thereof.

	Appropriate correction is required.

	Claim 36 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 28, wherein the compound is:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 37 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 28, wherein the compound is:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 38 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:

	The compound of claim 28, wherein the compound is:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

	Claim 39 is objected to because of the following informalities: for clarity and consistency, the existing recitation should be replaced with the following recitation:
	The compound of claim 28, wherein the compound is:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
,

or a pharmaceutically acceptable salt thereof.

	Appropriate correction is required.

New Claim Rejections - 35 U.S.C. § 112(b)
	The following is a quotation of the second paragraph of 35 U.S.C. § 112:
(b) CONCLUSION.  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or joint inventor regards as the invention.

	Claims 10 and 11 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to set forth the subject matter which the inventor or joint inventor regards as the invention.

	The inventor or joint inventor should note that a broad limitation together with a narrow limitation that falls within the broad limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).
	Similarly, the inventor or joint inventor should further note that claim 10 recites the broad limitation, stereoisomer, with respect to R2 of formula (I-A), and the claim also recites (R), with respect to R2 of formula (I-A), which is the narrower statement of the limitation.
	Likewise, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), pertaining to where broad language is followed by such as and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and consequently, not required, or (b) a required feature of the claim.
	Next, the inventor or joint inventor should further note the explanation given by the Board of Patent Appeals and Interferences in the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).
	Moreover, the inventor or joint inventor should further note that [C]laims which depend from indefinite claims are also indefinite.  {See Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989)}.
	The examiner suggests amending the claims, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.


New Claim Rejections - Improper Markush Grouping

	A Markush claim recites a list of alternatively useable species and is commonly formatted as: selected from the group consisting of A, B and C.  However, the phrase Markush claim, as used herein, means any claim that recites a list of alternatively useable species, regardless of format.
	A Markush claim may be rejected under the judicially-created basis that it contains an improper Markush grouping of alternatives when the claim contains an improper grouping of alternatively useable species.  A Markush claim contains an improper Markush grouping if: (1) the species of the Markush group do not share a single structural feature, or (2) the species do not share a common use.
	The members of a Markush group may share a single structural feature when they belong to the same recognized physical or chemical class, or to the same art-recognized class.
	Similarly, the members of a Markush group share a common use when they are disclosed in the specification or known in the art to be functionally equivalent.
	The inventor or joint inventor should note that claims 1-7, 9-11, 15, 16, 28 and 29 are rejected on the judicially-created basis that they contain an improper Markush grouping of alternatives.  {See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980); and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984)}.  The improper Markush grouping includes species of the claimed invention that do not share both a single structural feature and a common use that flows from the single structural feature.
	Likewise, the inventor or joint inventor should further note that the members of the improper Markush grouping do not share a single structural feature and/or a common use that flows from the single structural feature for the following reason: the substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), as recited in claims 1, 28 and 29, respectively, do not consist of individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature.  See MPEP § 803.02.
	Next, the inventor or joint inventor should further note that the rejection of the claims under the judicially-created basis that they contain an improper Markush grouping of alternatives will be maintained until (1) the claims are amended to recite individual species or grouping of species that share a single structural feature and a common use that flows from the single structural feature, or (2) the inventor or joint inventor presents a sufficient showing under 37 CFR 1.132 that the species recited in the alternative of the claims, in fact, share a single structural feature and a common use.  See MPEP § 803.02.
	Moreover, the inventor or joint inventor should further note that this is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. § 134 and 37 CFR 41.31(a)(1) [emphasis provided].
	In order to compact prosecution and in accord with MPEP § 803.02, the examiner suggests the inventor or joint inventor amend the scope of the substituted benzo[f]imidazo[1,5-a][1,4]-diazepines of the formula (I) to recite substituted benzo[f]imidazo[1,5-a][1,4]diazepines of the formula (I), where R1 = -C(O)OH; R2 = -C1-4 alkyl, CF3, or CCl3; R2’ = -H, C1-4 alkyl, CF3, or CCl3; R3 = -Cl, Br, or cyclopropyl; and X = -CF, CCl, CBr, CI, or N, respectively, particularly as stated in the section above entitled New Claim Objections, to overcome this rejection.

Allowable Subject Matter

	No claims are allowed.


Conclusion

	The inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 28, 2022, necessitated the new ground of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  The inventor or joint inventor is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624